M and his wife seek (by petition dated November 10, 1966, and filed January 5, 1967) to adopt their infant granddaughter (born April 5, 1965), the child of their son (the father), aged twenty-one or twenty-two at the minor’s birth, and of C (the mother), then fifteen years old, who had been married to the father a few months before the infant's birth. The father has given consent to the adoption. The mother now opposes it. Since August, 1965, the infant has been at the house of M and his wife. In November, 1965, the mother (with the father’s consent) proposed adoption of the child by M and his wife. Neither the father nor the mother has ever contributed anything to the support of the child. The father has been in military service. He and the mother have become estranged. The mother has “wandered from job to job returning occasionally to live with her mother and . . . stepfather in a trailer.” M and his wife own a substantial house with a separate room for the child. The evidence is not reported. The probate judge made a report of material facts on the basis of which the facts are stated. After consideration of the reports of the Division of Child Guardianship and of a guardian ad litem, he justifiably determined that the adoption was in the best interests of the child, and should be allowed despite the failure of the mother to give consent. Upon the report of material facts he could reasonably conclude that she had wilfully neglected to provide proper care and maintenance for the child for one year last preceding the date of the petition. See G. L. c. 210, § 3 (as amended through St. 1955, c. 89; see St. 1963, c. 71, § 1); Adoption of a Minor, 343 Mass. 292, 296-298. See also Petition for Revocation of a Decree for Adoption of a Minor, 345 Mass. 663, 671.

Decree affirmed.